Citation Nr: 0931593	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-32 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD and 
assigned a 30 percent disability rating, effective October 
28, 2005.  

An April 2009 rating decision increased the disability 
evaluation for PTSD from 30 percent to 50 percent, effective 
October 28, 2005.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board, and the issue before the 
Board is as listed on the title page.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been productive of symptoms including poor sleep, 
nightmares, depression, and isolative behavior; objectively, 
the Veteran had depression, was fully oriented, displayed no 
ritualistic behavior or delusions, and was able to maintain 
basic hygiene.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the Veteran's 
service-connected PTSD has been rated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  
That code section evaluates PTSD under the general rating 
formula for mental disorders.  A 50 percent evaluation 
requires evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent evaluation requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2008).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment. The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).

The Veteran claims that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
Veteran asserts that he is entitled to an initial evaluation 
in excess of 50 percent.  After reviewing the evidence of 
record, the Board finds no support for an evaluation in 
excess of 50 percent for the Veteran's service-connected PTSD 
for any portion of the rating period on appeal. 

The evidence of record does not demonstrate any obsessional 
rituals or impaired impulse control.  Although the December 
2005 VA examiner noted the Veteran experiences irritability 
and his outbursts of anger are increasing, both in frequency 
and intensity, a more recent October 2007 VA psychiatric 
evaluation noted that  the Veteran's impulse control was 
good.  The Veteran's behavior was consistently described as 
cooperative in the VA treatment and examination reports.  

The competent evidence also fails to show spatial 
disorientation or neglect of personal appearance and hygiene.  
To the contrary, the April 2008 VA examination report noted 
that the Veteran was oriented to person, place, and date.  
The Veteran was described as fairly groomed and casually 
dressed with adequate personal hygiene.  Similarly, the 
October 2007 VA outpatient treatment record reported that the 
Veteran's hygiene and attire were appropriate.  Therefore, 
his hygiene habits do not support a higher evaluation.

Additionally, the overall evidence of record does not 
establish deficit in oral communication such as to warrant an 
increased rating.  In fact, the December 2005 VA examiner 
stated that the Veteran's speech was clear with good rhythm 
and cadence and volume was well modulated even though the 
Veteran experienced tremulous lips and quavering voice upon 
describing details of his Vietnam experience.  In April 2008, 
speech was normal in process with slight latency.  In 
addition, the Veteran's thought process was goal-directed and 
thought content was appropriate and not delusional.  

Short-term memory and long-term memory were noted to be 
intact despite the Veteran's slight impairment in immediate 
recall as noted by both VA examiners.  Additionally, the 
December 2005 examiner reported that such memory impairment 
was not of significance.  In October 2007, a VA psychologist 
described the Veteran's insight as superficial and judgment 
as intact and both were reported as being intact in April 
2008.

The Veteran has experienced additional PTSD symptomatology 
including recurring distressing dreams and thoughts and 
difficulties falling asleep and staying asleep.  The 2005 
examiner also noted that the Veteran had mild difficulties 
with interpersonal relationships.  In a 2007 VA treatment 
report, the Veteran reported that he avoids crowds and is 
selectively sociable.  Additionally, the Veteran's affect has 
been reported as withdrawn, sad, and constricted; and his 
mood has been reported as depressed, anxious, euthymic, and 
dysphoric.  However the overall evidence of record does not 
establish sleep disturbances, mood disturbances, or 
deficiencies in establishing and maintaining relationships 
such as to warrant an increased rating.  In fact, the Veteran 
has been married to his wife since 1968 and in a March 2009 
report based on evaluations competed in 2005, Dr. M. reported 
that the Veteran's relationships with coworkers are 
satisfactory.  

The Board acknowledges consistent findings of depression.  
However, the evidence fails to demonstrate that such 
depression has affected the Veteran's ability to function 
independently, appropriately and effectively to such an 
extent as to warrant the next-higher 70 percent rating under 
Diagnostic Code 9411.

In December 2005, the Veteran reported difficulty 
concentrating because of hypervigilance.  However, the 
examiner noted that the Veteran's ability to pay attention 
and concentrate appeared undaunted.  The April 2008 examiner 
also noted that the Veteran was hypervigilant and suspicious 
of people around him.  Both VA examiners reported that the 
Veteran's avoids thinking of and dealing with his feelings 
about Vietnam.  Such symptomatology is contemplated by the 
currently assigned 50 percent rating.

The Veteran has consistently denied delusions and homicidal 
ideation and near continuous panic has not been reported.  
However, suicidal sentiment and hallucinations were reported 
on separate occasions according to the December 2005 VA 
examination and an October 2007 VA treatment report, 
respectively.  These appear to have been only an isolated 
manifestations of such symptomatology, as the Veteran has 
repeatedly denied any suicidal ideation or hallucinations on 
other examinations and treatment reports.  Therefore, the 
evidence does not sufficiently demonstrate a disability 
picture commensurate with the next-higher 70 percent 
evaluation for any portion of the rating period on appeal.

The Board also recognizes the Veteran's Global Assessment of 
Functioning (GAF) scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score from 41 to 50 is indicative of denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

Here, the clinical evidence contains GAF scores ranging from 
45 to 70.  In particular, Dr. M. reported a GAF score of 45 
based on evaluations in 2005.  During the December 2005 VA 
examination, the Veteran was assigned a GAF score from 55 to 
70, and an October 2007 VA report reflected a GAF score of 
65.  In the April 2008 VA examination, the Veteran was 
assigned a GAF score of 60.  As noted, such GAF scores are 
indicative of mild to serious symptoms.  Despite a GAF score 
reflective of serious symptoms, in this case, the evidence as 
a whole does not justify assignment of the next-higher 70 
percent rating.  The GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the rating issue; rather, the GAF score must 
be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).) (2008).  As 
discussed above, in this case, the Veteran's disability 
symptoms more nearly approximate the criteria for a 50 
percent rating and no higher.

The Board notes that Dr. M. reports that the Veteran's PTSD 
and depression severely impact his social and occupational 
functioning.  However, as already demonstrated, the majority 
of the criteria for a 70 percent rating have not been met 
here, and as previously stated, the Veteran's contentions of 
suicidal ideation and hallucinations are only isolated 
manifestations of such symptomatology.  Further, in October 
2007 the VA psychologist reported that the Veteran has no 
impairment in the ability to care for self.  The overall 
evidence throughout the rating period on appeal reveals a 
disability picture characterized by symptoms including poor 
sleep, nightmares, depression, hypervigilance, and isolative 
behavior, as reflected in private and VA outpatient treatment 
records and from the Veteran's December 2005 and April 2008 
VA examination reports.  These symptoms are most nearly 
approximated by the currently assigned 50 percent rating.  
For these reasons, the Veteran's overall level of social and 
occupational impairment is not found to rise to the level of 
a 70 percent rating.

The Board notes that the Veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for PTSD, and that in such cases, the Board must 
consider whether staged ratings should be assigned based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds that staged ratings are not appropriate in 
this case.  There is no evidence to show distinct time 
periods where the Veteran's service-connected disability 
exhibited symptoms that would warrant different ratings.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate the Veteran's PTSD.  There is no indication that the 
Veteran's PTSD, in and of itself, is productive of marked 
interference with employment, necessitates frequent or any 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  VA reports 
indicate that he is working as an administrator.  In any 
event, interference with his employment has not been reported 
as due to his PTSD.  Accordingly, referral for consideration 
of extraschedular rating is not warranted.

In conclusion, the currently assigned 50 percent evaluation 
for PTSD appropriately reflects the Veteran's symptoms 
throughout the entire rating period on appeal, and there is 
no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A.                  § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
November 2005, before the original adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased initial 
rating, and the duty to assist requirements have been 
satisfied.  All available service treatment records were 
obtained.  VA examinations were performed in 2005 and 2008 in 
order to obtain medical evidence as to the extent of the 
claimed disability.  Private treatment records and VA 
treatment records dated from June 2007 to March 2009 were 
obtained and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).









ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.







____________________________________________
RONALD W. SCHOLZ	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


